         Case 1:19-cv-10646-ER Document 35 Filed 12/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ROBERT L. WALKER,
                                 Plaintiff,

                   – against –                                        ORDER
                                                            19 Civ. 10646 (ER)(RWL)
 FRIEDMAN MANAGEMENT CORP.
 and 1516 BEACH AVENUE REALTY
 CORP.,
                                 Defendants.


RAMOS, D.J.:

         The Court having been advised that the parties have reached a settlement in

principle, it is ORDERED that the above-entitled action be and hereby is discontinued,

without costs to either party, subject to reopening should the settlement not be

consummated within ninety (90) days of the date hereof.

         Any application to reopen must be filed within ninety (90) days of this Order;

any application to reopen filed thereafter may be denied solely on that basis. Further, the

parties are advised that if they wish the Court to retain jurisdiction in this matter for

purposes of enforcing any settlement agreement, they must submit the settlement
agreement to the Court within the next ninety (90) days with a request that the agreement

be “so ordered” by the Court.


It is SO ORDERED.


Dated:     December 4, 2020
           New York, New York

                                                           EDGARDO RAMOS, U.S.D.J.
